Citation Nr: 0217756	
Decision Date: 12/09/02    Archive Date: 12/18/02

DOCKET NO.  98-08 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Entitlement to an increased rating for post-concussion 
syndrome, currently evaluated as 30 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Gallagher, Counsel



INTRODUCTION

The veteran served on active duty from March 1942 to 
September 1945.  The veteran's wife is his fiduciary, and 
this appeal arises from a September 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana.

The Board remanded the case for further development of the 
evidence in April 1999.  Following that development, the 
RO continued the denial of the claim.

While the case was being developed at the RO, a law was 
enacted in November 2000 which emphasized VA's obligation 
to notify claimants what information or evidence is needed 
in order for a claim to be granted and affirmed VA's duty 
to assist claimants by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 1991 & Supp. 2002).  The law applies 
to all claims filed on or after the date of its enactment 
or, as in this case, filed before the date of enactment 
and not yet subject to a final decision as of that date 
because of an appeal filed which abated the finality of 
the decision appealed.  38 U.S.C.A. § 5107, Note (West 
Supp. 2002).

Upon careful review of the claims folder, the Board finds 
that all required notice and development action specified 
in this statute have been complied with during the 
pendency of the current appeal.  Concerning the 
requirement in the law that the Secretary notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by 
the Secretary, the veteran was notified in the Board's 
April 1999 remand order that, although he would be asked 
to provide the names and addresses of health care 
providers that had treated him and VA would assist him in 
obtaining such additional evidence, he "need take no 
action until otherwise notified".  See April 1999 Board 
remand at 6.  Thus, the veteran was notified that he was 
not required to obtain or submit any evidence but rather 
that VA would obtain and develop all the evidence needed 
to address the issues presented by his claim in an attempt 
to substantiate the claim.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (holding that both the statute, 38 
U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the 
Secretary).

On remand, the RO sent the veteran's wife a May 1999 
letter notifying her to provide the names and addresses of 
health care providers that had treated the veteran. She 
responded to this letter, and the RO was able to obtain 
records from a private nursing home where the veteran was 
residing that she wished to have VA consider in connection 
with the veteran's claim.  In addition to providing this 
assistance, the RO, in the May 2002 supplemental statement 
of the case, specifically informed the appellant of the 
provisions of the new law.  In addition, the statement of 
the case and the supplemental statements of the case, 
provided to both the veteran and his representative, 
specifically satisfy the requirement of section 5103 of 
the new law.  They notify the veteran and his 
representative of the evidence necessary to substantiate 
his claim.  All evidence and records identified by the 
veteran's wife as relevant to his claim have been obtained 
for review.  VA has accorded the veteran several VA 
examinations in relation to his claim and has obtained 
medical opinions needed to address medical issues 
pertaining to his claim.  Accordingly, the requirements of 
the new law have been met in this case.


FINDINGS OF FACT

1.  A 30 percent disability evaluation for 
service-connected post-concussion syndrome, manifested by 
ringing of the ears and occasional dull headaches, has 
been in effect since 1955 and contemplates a degree of 
disability manifested by characteristic prostrating 
attacks of headaches occurring on an average once a month 
over last several months.

2.  Service-connected post-concussion syndrome is not 
currently shown to be manifested by any symptoms or 
residuals, including headaches, and it is not manifested 
by frequent completely prostrating and prolonged attacks 
of headaches that are productive of severe economic 
inadaptability.
CONCLUSION OF LAW

The criteria for an increased rating for post-concussion 
syndrome have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.124a, Diagnostic Code 8099-8100 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection was awarded in this case for 
post-concussion syndrome in a November 1955 rating 
decision that assigned a 30 percent disability evaluation.  
The RO based its determination on service medical records 
that showed the veteran sustained shell fragment wounds to 
his head in September 1944 and on an October 1955 VA 
examination report that diagnosed post-concussion 
syndrome, mild, manifested by ringing of the ears and 
occasional dull headaches.  The RO received the veteran's 
claim for an increased rating in April 1997.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
("rating schedule"), found in 38 C.F.R., Part 4.  The 
rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and 
injuries encountered as a result of or incident to 
military service.  The ratings are intended to compensate, 
as far as can practicably be determined, the average 
impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1.  Generally, the degrees of disability 
specified are considered adequate to compensate for loss 
of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.  Id.  Consideration must be given to the 
ability of the veteran to function under the ordinary 
conditions of daily life.  38 C.F.R. § 4.10.  If there is 
a question as to which of two evaluations should apply, 
the higher rating is assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.  The use of manifestations not resulting 
from service-connected disease or injury in establishing 
the service-connected evaluation is to be avoided.  
38 C.F.R. § 4.14.

In considering the severity of a disability, it is 
essential to trace the medical history of the veteran.  
38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the 
whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  
38 C.F.R. § 4.2.  While the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current 
medical findings.  Where an increase in the disability 
rating is at issue, the present level of the veteran's 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

The service-connected post-concussion syndrome is 
evaluated analogously under criteria in the rating 
schedule for evaluating the degree of disability resulting 
from migraine headaches.  38 C.F.R. § 4.124a, Diagnostic 
Code 8099-8100.  When a condition, such as post-concussion 
syndrome, is encountered that is not listed in the rating 
schedule, it is permissible to rate it under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.  
In this case, the criteria for evaluating migraine 
headaches is appropriate to rate the veteran's 
post-concussion syndrome because the symptomatology 
associated with it included occasional dull headaches.  
See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) 
(Board should provide an explanation for a diagnostic code 
used for a disorder that must be rated analogously to 
another disorder).

Under these criteria, a 30 percent rating may be assigned 
for characteristic prostrating attacks of headaches 
occurring on an average once a month over last several 
months.  The highest or 50 percent rating may be assigned 
for frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8099-8100.

In connection with the claim for an increased rating for 
post-concussion syndrome, the RO has obtained medical 
evidence from several sources, including VA medical 
records and records from a private nursing home.  These 
medical records depict the veteran's condition during the 
time contemporaneous with the claim for an increased 
rating and the subsequent appeal, that is, from 
approximately 1996 to the present.  Among this evidence is 
a discharge summary from a VA medical center (VAMC) for a 
period of hospitalization from September 1996 to May 1997 
which showed that the veteran was admitted to the 
Alzheimer's disease and related disorders unit from a 
private nursing home following unmanageable psychotic 
behaviors and aggression at the private home.  He adjusted 
to the Alzheimer's unit for a short period; then his 
mental condition deteriorated to a psychotic break with 
hallucinations and delusions.  A report of a computer 
tomography (CT) scan of the veteran's head taken in 
November 1996, while he was hospitalized at the VAMC, 
showed no acute abnormality.  An April 1997 psychological 
screening report included diagnoses of dementia of the 
Alzheimer's type and major depression with psychotic 
features.  Diagnoses on discharge included dementia, 
Alzheimer's type.

The veteran underwent VA psychiatric examination in July 
1997 and was accompanied by his wife who provided his 
medical history to the VA examiner.  She said that the 
veteran had never been psychiatrically hospitalized for 
primary psychiatric disturbances such as depression, 
anxiety or psychosis, but VA recently hospitalized him 
related to dementia, and he was placed in the Alzheimer's 
unit.  She also reported that, prior to service, the 
veteran worked in the oil fields, and he returned to the 
oil fields after discharge and then worked for Whirlpool 
for thirty-seven years until he retired in 1984.  The 
veteran and his wife had been married for fifty years and 
had three children.  When interviewed, the veteran had 
virtually no complaints and denied problems with sleep, 
appetite, energy or mood.  He described no anxiety or 
psychotic symptoms.  The veteran's wife said he reported 
memory changes in the late 1970's, such as his getting 
lost or forgetting where he lived.  She cared for him 
until he decompensated in August 1996 and was placed in a 
nursing home.  The veteran currently lived in a nursing 
home, and his wife stated that he talked and walked better 
but still had problems with agitation.  He wandered and 
had poor short-term memory.  He was able to feed himself, 
but required help with dressing, bathing and toileting, 
his appetite had increased and his mood was variable.  
Approximately one year earlier, the veteran's wife said he 
became depressed and talked of suicide when he realized he 
was ill.  The veteran became anxious at times, especially 
when disoriented and lost.

Upon examination, veteran was observed to be neatly 
groomed and smiling throughout the interview.  His eye 
contact was fair and speech was logical and goal directed.  
There was no evidence of motor abnormality, the veteran's 
affect was bright and his mood euthymic.  The veteran 
denied suicidal or homicidal ideation and his thought 
processes were goal directed.  There as no evidence of 
current hallucinations although he endorsed past 
hallucinations.  The veteran was fully alert and oriented 
to person and place, but not to date.  He was unable to 
write a sentence or his name, did not know his social 
security number or his age but knew his birthday.  His 
judgment and insight were considered impaired.  The 
veteran's wife managed his financial affairs.  Diagnosis 
was dementia of the Alzheimer's type with early onset with 
delusions and behavioral disturbance by history.

The VA examiner commented that the veteran had a history 
of memory and mental changes dating to the late 1970's 
when the veteran was in his mid-50's, establishing an 
early onset of the dementing process.  The examiner noted 
that, in the absence of evidence of previous strokes, 
hypertension or other risk factors for multi-infarct 
dementia, the veteran's dementia most likely reflected 
dementia of the Alzheimer's type.  Further, the VA 
examiner stated that the course of the veteran's dementia 
had progressively worsened, resulting in psychotic 
decompensation and the veteran's inability to care for 
himself.  According to the VA doctor, the etiology of 
Alzheimer's was unknown but the literature did not support 
head trauma as an etiology for Alzheimer's dementia.

Subsequent evidence includes the report of a VA 
examination for brain injuries and diseases conducted in 
July 1997.  The history reported by the veteran's wife and 
the findings on this examination by the examiner were 
essentially the same as on the VA psychiatric examination.  
The diagnosis was dementia.  The VA examiner commented 
that the veteran was such a poor historian regarding the 
initial in-service injury that the doctor was unable to 
say that the dementia was attributable to the 
service-connected post-concussion syndrome.  Further, the 
doctor noted that veteran's wife reported his mental 
changes began in the 1980's.

In a September 1997 rating decision, the RO denied the 
claim for an increased rating for post-concussion 
syndrome.  In a December 1997 rating action, the RO 
determined that the veteran was incompetent to manage his 
financial affairs, and his wife was subsequently appointed 
as his payee.  According to a health insurance claim form 
completed by Oluwole O. Olusola, M.D., in February 1998, 
the veteran was treated in December 1997 for depressive 
disorder.  The veteran's wife appealed the September 1997 
rating decision to the Board on the veteran's behalf.  In 
the April 1998 notice of disagreement, she said that the 
veteran was re-evaluated at the nursing home and treated 
for depression secondary to traumatic brain disease.

In its April 1999 remand order, the Board concluded that a 
claim for service connection for dementia/traumatic brain 
disease was being made on behalf of the veteran and that 
this issue was intertwined with the increased rating issue 
before the Board on appeal.  Accordingly, the case was 
remanded to the RO for further development of the 
evidence, including obtaining a medical opinion regarding 
the likelihood that the veteran had dementia/traumatic 
brain disease as a result of the head injuries he 
sustained in service, and adjudication of the intertwined 
claim for service connection for dementia/traumatic brain 
disease.

On remand, the RO obtained additional medical records from 
the VAMC and VA outpatient clinic and wrote to the 
veteran's wife in May 1999 and asked her to identify other 
places of treatment, if any.  She indicated that he had 
been treated at a private nursing home and supplied the 
necessary consent form for the RO to obtain those records 
which were received in October 1999 and associated with 
the claims file.

The additional private and VA treatment records showed 
that the veteran's condition was progressively worsening 
and deteriorating as a result of dementia, Alzheimer's 
type.  These records included the complete clinical 
records for the period of hospitalization at the VAMC from 
September 1996 to May 1997.  

In July 1999, the veteran underwent a VA brain and spinal 
cord and mental disorders examinations.  On the brain and 
spinal cord examination report, the examiner noted that he 
had reviewed the extensive claims file and had gotten most 
information from the medical records in it.  He also 
recorded the history provided by the veteran's wife which 
was essentially the same as recorded in previous 
examination reports.  The examiner noted that the veteran 
was alert but disoriented to time, place, and person.  
Diagnoses included dementia, most likely secondary to 
Alzheimer's disease; a history of a head injury in the 
military related to which the veteran carried a diagnosis 
of post concussion syndrome.  The examiner noted that 
veteran's dementia did not start immediately after the 
head injury in service but rather that the veteran had 
worked for several years in between service and the onset 
of the symptoms of dementia.  The examiner further noted 
that the veteran was in the age group for dementia at this 
time.  The examiner stated that, in view of these facts, 
he could not say that the veteran's dementia was related 
to the head injury which happened in the military.

On the VA mental disorders examination report, the 
examiner noted that he did not have the claims file for 
review; however, he did review the medical record from the 
VA clinic where the examination was being conducted.  He 
also recorded essentially the same history recounted by 
the veteran's wife that had been recorded in previous 
reports.  On mental status examination, the veteran was 
not able to answer questions.  He could not tell where he 
lived or where he was, and he was not able to follow 
commands.  The examiner's impression, considering the 
history, was that the veteran had a head injury while in 
the service but it was not sure how much difficulty he had 
had from that.  The examiner noted that the veteran was 
able to work at Whirlpool and retired at age 62 and that 
memory problems and deterioration and difficulty 
functioning appeared to have started since the veteran had 
retired or from a little bit prior to that and that he 
gradually deteriorated to his current condition.  At 
present, the veteran was incompetent and unemployable.  
The diagnosis was dementia, possibly Alzheimer's type.

The VA examiner who conducted the July 1999 mental 
disorders examination composed an addendum, dated in 
October 1999, after reviewing the medical evidence in the 
claims file.  This review was conducted to ensure that the 
examiner's opinion about the question of any relationship 
between the veteran's dementia and his service-connected 
post-concussion syndrome was based on a thorough review of 
the entire medical history.  In this regard, the examiner 
noted that the service medical records showed that, on an 
evaluation conducted in October 1955, it was noted that 
the veteran had been struck by shrapnel, that there had 
been no evidence of unconsciousness at the time of the 
injury, that his only complaint was ringing in his ears 
and a dull headache, and that no psychiatric symptoms had 
been noted.  The diagnosis was post-concussion syndrome, 
mild, manifested by ringing of his ears and occasional 
dull headaches.  After reviewing the whole record, the 
examiner also noted that the veteran was, according to the 
history, able to work after the shrapnel injury and 
diagnosis of post-concussion syndrome and that he had 
retired from Whirlpool at the age of 62.  The examiner 
stated that the veteran's current problems with memory and 
cognitive abilities started later in life, possibly prior 
to his retirement, and had progressed to the present 
status.  Based on this medical evidence, the examiner 
rendered the opinion that the veteran's present dementia 
was a separate illness and was not related to his 
post-concussion syndrome.

A VA psychiatric consult and a progress note on a routine 
follow-up at a VA outpatient clinic, both dated in 
November 2001, showed that the veteran's condition had 
deteriorated to the point that he was nonverbal, 
noncommunicating, and totally dependent with regard to his 
activities of daily living.  On the VA psychiatric 
consult, conducted by the same examiner who had examined 
the veteran in July 1999 and had written the October 1999 
addendum, the examiner again recorded essentially the same 
history reported by the veteran's wife.  Diagnoses 
included dementia, possibly Alzheimer's type and history 
of organic brain syndrome.  After the latter diagnosis, 
the examiner noted, "It is not possible to differentiate 
that at the present time."

In a May 2002 supplemental statement of the case, the RO 
continued the denial of the claim for an increased rating 
for post-concussion syndrome.  In compliance with the 
Board's April 1999 remand order, the RO denied service 
connection for dementia, Alzheimer's type in a May 2002 
rating decision.  The appellant has not appealed the May 
2002 rating decision to the Board, and therefore the Board 
does not have jurisdiction of, or the authority to act 
upon, that decision.

In reply to the May 2002 supplemental statement of the 
case, the veteran's wife submitted a statement requesting 
the RO to review once again the issue on appeal, i.e., the 
increased rating claim, based on information of record.  
Specifically, she stated that Dr. Olusola related the 
deterioration of the veteran's mental status to his head 
injury in service.  In addition, she noted that, on the 
November 2001 VA psychiatric consult, the examiner had 
noted that the veteran had a history of organic brain 
syndrome and had added, "It is not possible to 
differentiate that at the present time."

With regard to claim for the increased rating for 
post-concussion syndrome, the 30 percent rating currently 
in effect contemplates characteristic prostrating attacks 
of headaches occurring on an average once a month over 
last several months.  The highest or 50 percent rating may 
be assigned for frequent completely prostrating and 
prolonged attacks of headaches productive of severe 
economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic 
Code 8099-8100.  None of the evidence in this case that 
has been obtained in conjunction with the claim for an 
increased rating for post-concussion syndrome that is 
dated in the 1990s and later shows that the veteran has 
frequent completely prostrating and prolonged attacks of 
headaches that are productive of severe economic 
inadaptability.

The disabling symptoms that the veteran has experienced in 
recent years are shown by the medical evidence of record, 
including the VA examination reports dated in July 1997, 
July 1999, and October 1999, to be associated with the 
dementia due to or possibly due to Alzheimer's disease, 
the latter which is shown by the medical evidence, 
including the October 1999 addendum of the VA examiner, to 
be a separate illness not related to the post-concussion 
syndrome.  Although the veteran's wife has contended that 
Dr. Olusala, the psychiatrist at the private nursing home 
where the veteran resides has related the veteran's 
deteriorated mental status to his head injury in service, 
the treatment records from the nursing home have been 
obtained and, although they show that Dr. Olusala treats 
the veteran, there is no evidence of the doctor's having 
related the veteran's deteriorated mental status to his 
head injury in service.

Moreover, although the veteran's wife points to the 
finding on the November 2001 VA psychiatric consult of 
history of organic brain syndrome after which the examiner 
added, "It is not possible to differentiate that at the 
present time", the Board notes that this examiner was the 
same VA examiner who stated in October 1999 that dementia 
was a separate illness from the post-concussion syndrome. 
Although the symptoms of dementia may have progressed to 
such a debilitating level that other symptoms, if any, of 
post-concussion syndrome may not now be differentiated, 
this situation does not permit the symptoms of the 
non-service-connected dementia to be rated under the guise 
of the service-connected post-concussion syndrome when the 
evidence clearly shows that these disorders are separate 
and distinct, the dementia first becoming manifest decades 
after the post-concussion syndrome.  Rather, VA 
regulations specifically state that the use of 
manifestations not resulting from service-connected 
disease or injury in establishing the service-connected 
evaluation is to be avoided.  38 C.F.R. § 4.14.

Accordingly, for the reasons noted above, the Board 
concludes that service-connected post-concussion syndrome 
is not currently shown to be manifested by any symptoms or 
residuals, including headaches, and it is not shown to be 
manifested by frequent completely prostrating and 
prolonged attacks of headaches that are productive of 
severe economic inadaptability.  Thus, the criteria for an 
increased rating for post-concussion syndrome have not 
been met, and the claim for an increased rating for that 
disorder must be denied.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.124a, Diagnostic Code 8099-8100 (2002).


ORDER

An increased rating for service-connected post-concussion 
syndrome is denied.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

